Exhibit 10.10

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into on
                    , 20    by and between Texas Capital Bancshares, Inc. (the
“Company”), which is the holding company of Texas Capital Bank, N.A. (“TCB”),
and             (“Executive”). In consideration of the mutual covenants and
promises contained in this Agreement, the parties agree as follows:

 

1. Agreement to Employ. The Company desires to secure the services of Executive
as the Company’s [insert title]. The Company and Executive desire to enter into
this Agreement to, among other things, set forth the terms of Executive’s
employment with the Company.

 

2. Term of Agreement. This Agreement shall be binding upon and enforceable
against the Company and Executive immediately when both parties execute the
Agreement. The Agreement’s stated term and the employment relationship created
hereunder will begin on                     , 20    , and will remain in effect
for three (3) years thereafter, unless earlier terminated in accordance with
Agreement Section 7 (the “Initial Employment Term”). This Agreement shall be
automatically renewed for successive one (1) year terms after the Initial
Employment Term (each, a “Renewal Term”), unless terminated by either party upon
written notice given at least thirty (30) days before the end of the Initial
Employment Period or any Renewal Term, or unless earlier terminated in
accordance with Agreement Section 7. The period during which Executive is
employed under this Agreement (including any Renewal Term) will be referred to
as the “Employment Period.”

 

3. Surviving Agreement Provisions. Notwithstanding any provision of this
Agreement to the contrary, the parties’ respective rights and obligations under
Agreement Sections 6, 7, 8, and 11(b), 11(c), and 11(e) shall survive any
termination or expiration of this Agreement or the termination of Executive’s
employment for any reason whatsoever.

 

4. Services to be Provided by Executive.

 

a. Position and Responsibilities. Subject to the Agreement’s terms, Executive
agrees to serve as the Company’s [insert title] and to perform satisfactorily
the following duties:

 

  i. manage and serve as the Company’s Executive Vice President and Chief
Financial Officer;

 

  ii. promote the Company’s best interests; and

 

  iii. perform any other duties the Company’s President and Chief Executive
Officer may assign Executive from time to time. During the Employment Period,
Executive will devote his undivided loyalty to the Company and TCB and devote
all of his skill, knowledge and working time (except for (i) reasonable vacation
time and absence for sickness or similar disability, and (ii) to the extent that
it does not interfere with the performance of Executive’s duties under this
Agreement, (A) such reasonable time as may be devoted to service on boards of
directors and the fulfillment of civic responsibilities, charitable or religious
activities, and (B) such reasonable time as may be necessary from time to time
for personal financial matters) to the conscientious performance of his duties
and responsibilities under the Agreement.

 

1



--------------------------------------------------------------------------------

The location at which Executive performs his duties will not be relocated more
than fifty (50) miles from the Company’s offices where Executive performs the
majority of Executive’s work on the date of this Agreement without Executive’s
written consent.

 

b. Executive’s Employment Representations. Executive represents to the Company
that he (i) will not serve as a member of any board of directors, or as a
trustee of, or in any manner be affiliated with, any present or future agency or
organization (except for civic, religious, and not for profit organizations)
without the consent of the Company; (ii) will serve as an Executive of the
Company; (iii) will not, directly or indirectly, have any interest in, or
perform any services for, any business competing with or similar in nature to
the Company’s business. Executive further represents to the Company that (i) he
is not violating and will not violate any contractual, legal, or fiduciary
obligations or burdens to which Executive is subject by entering into this
Agreement or providing services under the Agreement’s terms; and (ii) Executive
is under no contractual, legal, or fiduciary obligation or burden that
reasonably may be expected to interfere with Executive’s ability to perform
services under the Agreement’s terms.

 

5. Compensation for Services. Except as otherwise provided by Agreement
Section 10 below, for all services rendered by Executive pursuant to this
Agreement, the Company shall pay to Executive, and Executive shall accept as
full compensation hereunder the following:

 

a. Base Salary. Executive shall receive an annual base salary of $        .
Executive’s salary shall be paid semi-monthly and subject to all appropriate
federal and state withholding taxes and shall be payable in accordance with the
normal payroll procedures of the Company. Prior to                    , 20    ,
the Board may review Executive’s base salary annually, in its sole and absolute
discretion, and commencing             , 20    , the Board shall annually review
such base salary, provided, however, that Executive’s base salary may not be
reduced without Executive’s consent, except as otherwise required by Agreement
Section 10.

 

b. Benefits and Perquisites. Executive shall be entitled to participate in the
benefit plans provided by the Company for all employees generally, and for
executive employees of the Company. The Company shall be entitled to change or
terminate such plans in its sole discretion at any time. The parties acknowledge
that at the initial date of this Agreement the fringe benefits provided to
Executive include a 401(k) plan, health, dental, life, short and long disability
insurance, and reimbursement of certain reasonable out-of-pocket expenses in
accordance with the policies and procedures of the Company. Any reimbursement of
expenses made under this Agreement shall only be made for eligible expenses
incurred during the Initial Employment Term or Renewal Term, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred. The
amount eligible for reimbursement under this Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit.

 

2



--------------------------------------------------------------------------------

c. Discretionary Bonuses. The Company’s Board shall establish an incentive bonus
plan for its key executives based on various targets and performance criteria to
be established by the Board in its sole discretion. Executive shall be permitted
to participate in such plan, if adopted by the Board. The evaluation of the
performance of Executive as measured by the applicable targets and the awarding
of applicable bonuses, if any, shall be at the Board’s sole discretion. The
annual discretionary bonus may be awarded in whole or in part, based on the
level of incentive bonus plan performance criteria achieved by Executive, in the
Board’s sole judgment. If Executive terminates this Agreement without Good
Reason, as defined in Agreement Section 7(d), or if the Company terminates this
Agreement at any time for Cause, as defined in Agreement Section 7(b), Executive
will not be paid any Discretionary Bonus, in whole or in part, for the year in
which such termination occurs. The parties agree that any bonus payable pursuant
to this Agreement Section 5(c) shall be paid no later than March 15 of the
calendar year immediately following the calendar year in which such bonus is no
longer subject to a substantial risk of forfeiture.

 

d. Equity Compensation. The Company establishes equity-based incentives for its
executives from time to time pursuant to the Texas Capital Bancshares, Inc. 2005
Long-Term Incentive Plan (the “Plan”). Except as otherwise provided herein, the
Company may, but is not obligated to, make grants of equity-based incentive
compensation to Executive pursuant to the terms of the Plan. As soon as
reasonably practicable following the execution of this Agreement, the Company
agrees to grant an equity award under the Plan to Executive relating to
            shares of the Company’s common stock (the “Award”). The Award shall
be subject to the terms and conditions of the applicable award agreement by and
between Executive and the Company, which shall include, without limitation, the
terms described in Exhibit A attached hereto and incorporated herein. The
parties agree to use reasonable efforts to ensure that the Award either complies
with or is exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

6. Protective Covenants.

 

a. Existence of Fiduciary Relationship. Executive recognizes and agrees that his
employment with the Company places him in an executive position involving the
highest trust and confidence. Accordingly, Executive agrees that he owes the
Company a duty of loyalty, confidence, and trust. This duty, in turn, gives rise
to a fiduciary relationship between Executive and the Company.

 

b. Confidential Information. Executive acknowledges and agrees that the Company
and TCB have developed and will continue to develop unique concepts, lending
practices, sales presentations, marketing programs, marketing strategies,
business practices, methods of operation, pricing information, cost information,
trademarks, licenses, technical information, proprietary information, computer
software programs, tapes and disks concerning its operations systems, customer
lists, customer leads, documents identifying past, present and future customers,
customer profile and preference data, hiring and training methods, investment
policies, financial and other confidential, proprietary and/or trade secret
information concerning its operations and expansion plans (“Confidential
Information”). The

 

3



--------------------------------------------------------------------------------

  Confidential Information includes, without limitation, information about the
Company’s or TCB’s business, proprietary, and technical information not known to
others that could have economic value to others if improperly disclosed.
Confidential Information also means any information the Company or TCB discloses
to Executive, either directly or indirectly, in writing, orally or by inspection
of tangible objects, including, without limitation, information and technical
data contained in the Company’s or TCB’s manuals, booklets, publications and
materials, equipment of every kind and character, as well as documents,
prototypes, samples, prospects, inventions, product ideas, know-how, processes,
plans (including without limitation, marketing plans and strategies),
specifications, designs, techniques, technology, formulas, software,
improvements, forecasts, and research.

Therefore, Executive agrees that the following protective covenants constitute a
reasonable and appropriate means, consistent with the best interest of both
Executive and the Company, to protect the Company and its affiliate companies
(including, without limitation, TCB and BankDirect) against damage due to loss
or disclosure of Confidential Information and shall apply to and be binding upon
Executive as provided herein:

 

c. Access To And Agreement Not To Disclose Confidential Information. During
Executive’s Employment Period, the Company agrees to provide Executive with some
or all of the Company and TCB’s Confidential Information to which Executive has
not previously had access and of which Executive has not had previous knowledge.
By executing this document, Executive agrees that the Confidential Information
constitutes valuable, special and unique Company and TCB assets, developed at
the Company’s and TCB’s great expense, the unauthorized use or disclosure of
which would cause irreparable harm to the Company and TCB. Executive understands
and acknowledges that the Company and TCB are engaged in a highly specialized
and competitive industry; that the Company and TCB rely heavily on information,
data, programs, and processes they have developed and acquired; and that
competitors can reap potential or real economic benefits from the possession of
the Confidential Information that is otherwise not available to the competitors.
Executive understands and acknowledges, therefore, that the protection of the
Company’s and TCB’s Confidential Information constitutes the Company’s and TCB’s
legitimate business interest. Executive acknowledges that the Confidential
Information is the exclusive property of Company and TCB, and Executive will
hold the Confidential Information in trust and solely for Company’s benefit.
Executive further acknowledges that the Confidential Information includes “trade
secrets” under Texas law and, in addition to the other protections provided in
this Agreement, all trade secrets will be accorded the protections and benefits
under Texas law and any other applicable law. Executive waives any requirement
that the Company submit proof of any trade secret’s economic value or post a
bond or other security should the need arise.

In exchange for the Company’s promise to provide Executive with some or all of
the Company’s or TCB’s Confidential Information to which Executive has not
previously had access and of which Executive has not had previous knowledge,
Executive agrees that he will not, either during the period of his employment
with the Company or at any

 

4



--------------------------------------------------------------------------------

time thereafter, use for Executive’s benefit or the benefit of another, or
disclose, disseminate, or distribute to anyone, including, without limitation,
any individual, person, firm, corporation, or other entity, or publish, or use
for any purpose, any of the Confidential Information (whether acquired, learned,
obtained, or developed by Executive alone or in conjunction with others), except
(i) as properly required in the ordinary course of the Company’s business or as
the Company directs and authorizes; (ii) as required by applicable law (so long
as, to the extent reasonable and practicable, reasonable prior notice of such
disclosure is given to the Company); or (iii) to the extent such information is
available to or known by the public (other than as a result of disclosure in
violation hereof). Executive agrees that he will take all reasonable measures to
protect the secrecy of and avoid disclosure and unauthorized use of the
Confidential Information. Executive also agrees to notify the Company
immediately in the event of any unauthorized use or disclosure of the Company’s
or TCB’s Confidential Information.

 

d. Use of Confidential Information During Employment. Except as may be required
of Executive to perform his job duties, Executive further agrees that in the
course of his Company employment, Executive will not (i) remove from any Company
or TCB office any documents, electronically stored information, or related items
that contain Confidential Information, including, without limitation, computer
discs, recordings, or other storage or archival systems or devices, including
copies; or (ii) place or save any Confidential Information on any computer or
electronic storage system that is not Company or TCB property. All Confidential
Information, and all memoranda, notes, records, drawings, documents, or other
writings whatsoever made, compiled, acquired, or received by Executive at any
time during his employment with the Company, including during the term of this
Agreement, arising out of, in connection with, or related to any Company or TCB
activity or business, including, without limitation, the customers, vendors,
third parties, or others with whom the Company has a business relationship, the
arrangements of the Company with such parties, and the pricing and expansion
policies and strategy of the Company, are, and shall continue to be, the
Company’s and TCB’s sole and exclusive property.

 

e.

Covenant Not to Compete. Executive agrees that to protect the Company’s and
TCB’s Confidential Information, and in consideration for the grants to Executive
under the Plans referenced in Agreement Section 5(d), it is necessary to enter
into the following restrictive covenants, which are ancillary to the enforceable
promises between the Company and Executive in the other Agreement Sections.
During Executive’s employment with the Company and TCB, and for a one-year
period after the date Executive’s employment is terminated by the Company or TCB
for any reason, or if Executive resigns for any reason, Executive shall not,
without the Company’s prior written consent, directly or indirectly: (i) compete
for or solicit business for or on behalf of any person or business entity
operating a state or national bank or company providing similar services with a
place of business in the State of Texas; (ii) own, operate, participate in,
undertake any employment with, or have any interest in any entity with a place
of business in the State of Texas related to the operation of a state or
national bank or company providing similar services, except that Executive may
own publicly traded

 

5



--------------------------------------------------------------------------------

stock for investment purposes only in any company in which Executive owns less
than 5% of the voting equity; or (iii) use in any competition, solicitation, or
marketing effort any Confidential Information, any proprietary list, or any
information concerning any customer of the Company or TCB.

Executive also acknowledges that the geographic boundaries, scope of prohibited
activities, and the duration of the provisions in this Covenant Not to Compete
are reasonable and are no broader than are necessary to protect the Company’s
legitimate business interests. This Covenant Not to Compete shall survive the
termination of Executive’s employment and can be revoked or modified only by a
writing signed by the parties that specifically states an intent to revoke or
modify this provision. Executive acknowledges that the Company would not employ
him or provide him with access to its Confidential Information but for his
covenants or promises contained in this Agreement Section 6. Executive further
agrees that during the non-competition term, he shall immediately notify the
Company in writing of any employment, work, or business he undertakes with or on
behalf of any person (including himself) or entity.

 

f. Non-Solicitation of Employees or Customers. Executive agrees that during his
employment, and for a period of one year following the termination or
resignation of his employment, for whatever reason, that neither he nor any
individual, partner(s), or company, corporation, or other entity or business
with which he is in any way affiliated, including, without limitation, any
partner, limited partner, member, director, officer, shareholder, employee, or
agent of any such entity or business, will request, induce or attempt to
influence, directly or indirectly, any employee of the Company to terminate
employment with the Company. Executive agrees that for a period of one year
following the termination or resignation of his employment, for whatever reason,
whether involuntary or voluntary, he shall not, directly or indirectly, as an
owner, stockholder, director, employee, partner, agent, broker, consultant or
other participant solicit a customer or prospective customer, or accept any
business from a customer or prospective customer with whom he has done business
or with whom he has had contact during the last twelve (12) months of
Executive’s employment with the Company.

 

g. Return of Documents. In the event of the termination of Executive’s
employment for any reason or Executive’s resignation or employment separation
for any reason, Executive will deliver to the Company all non-personal documents
and data of any nature, and in whatever medium, concerning Executive’s
employment with the Company or any of its subsidiaries or affiliates. Executive
agrees that he will not take with him any Company or TCB property, documents, or
data of any description or any reproduction thereof, including summaries or
notes regarding same, or any documents containing or relating to any Company or
TCB proprietary or Confidential Information.

 

h. Validity. The terms and provisions of this Agreement Section 6 are intended
to be separate and divisible provisions and if, for any reason, any one or more
of them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement will be affected. If,
for any reason, any court of competent jurisdiction finds any provisions of
Agreement Section 6 unreasonable in duration or geographic scope or otherwise,
Executive and the Company agree that the

  restrictions and prohibitions contained in Agreement Section 6 shall be
effective to the fullest extent allowed under applicable law.

 

6



--------------------------------------------------------------------------------

i. Work Product. For purposes of this Agreement Section 6, “Work Product” shall
mean all intellectual property rights, including all trade secrets, U.S. and
international copyrights, patentable inventions, discoveries and other
intellectual property rights in any programming, design, documentation,
technology, or other work product that is created in connection with Executive’s
work. In addition, all rights in any preexisting programming, design,
documentation, technology, or other Work Product provided to the Company during
Executive’s employment shall automatically become part of the Work Product
hereunder, whether or not it arises specifically out of Executive’s “Work.” For
purposes of this Agreement, “Work” shall mean (i) any direct assignments and
required performance by or for the Company, and (ii) any other productive output
that relates to the business of the Company and is produced during the course of
Executive’s employment or engagement by the Company. For this purpose, Work may
be considered present even after normal working hours, away from the Company’s
premises, on an unsupervised basis, alone or with others. Unless otherwise
approved in writing by the Company’s Board, this Agreement shall apply to all
Work Product created in connection with all Work conducted before or after the
date of this Agreement.

The Company shall own all rights in the Work Product. To this end, all Work
Product shall be considered work made for hire for the Company. If any of the
Work Product may not, by operation of law or agreement, be considered Work made
by Executive for hire for the Company (or if ownership of all rights therein do
not otherwise vest exclusively in the Company immediately), Executive agrees to
assign, and upon creation thereof does hereby automatically assign, without
further consideration, the ownership thereof to the Company. Executive hereby
irrevocably relinquishes for the benefit of the Company and its assigns any
moral rights in the Work Product recognized by applicable law. The Company shall
have the right to obtain and hold, in whatever name or capacity it selects,
copyrights, registrations, and any other protection available in the Work
Product.

Executive agrees to perform upon the request of the Company, during or after
Executive’s Work or employment, such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including by (i) executing, acknowledging, and delivering any requested
affidavits and documents of assignment and conveyance, (ii) obtaining and/or
aiding in the enforcement of copyrights, trade secrets, and (if applicable)
patents with respect to the Work Product in any countries, and (iii) providing
testimony in connection with any proceeding affecting the rights of the Company
in any Work Product. In the event that Executive is required to perform the
services described in this paragraph after his employment with the Company has
terminated, Executive will be reasonably compensated for actual time spent
providing such services.

Executive warrants that his Work for the Company does not and will not in any
way conflict with any obligations Executive may have with any prior employer or
contractor. Executive also agrees to develop all Work Product in a manner that
avoids even the appearance of infringement of any third party’s intellectual
property rights.

 

7



--------------------------------------------------------------------------------

j. Survival of Covenants. Each covenant of Executive set forth in this Agreement
Section 6 shall survive the termination of this Agreement and Executive’s
employment for any reason and shall be construed as an agreement independent of
any other provision of this Agreement, and the existence of any claim or cause
of action of Executive against the Company whether predicated on this Agreement
or otherwise shall not constitute a defense to the enforcement by the Company of
said covenant. No modification or waiver of any covenant contained in this
Agreement Section 6 shall be valid unless such waiver or modification is
approved in writing by the Company’s Board.

 

k. Remedies. In the event of a breach, violation or threatened breach or
violation by Executive of any provision of this Agreement Section 6, Executive
agrees that the Company shall be entitled to relief by temporary restraining
order, temporary injunction, or permanent injunction or otherwise, in addition
to other legal and equitable relief to which it may be entitled, including any
and all monetary damages which the Company may incur as a result of said breach,
violation or threatened breach or violation. The Company may pursue any remedy
available to it concurrently or consecutively in any order as to any breach,
violation, or threatened breach or violation, and the pursuit of one of such
remedies at any time will not be deemed an election of remedies or waiver of the
right to pursue any other of such remedies as to such breach, violation, or
threatened breach or violation, or as to any other breach, violation, or
threatened breach or violation.

 

l. Tolling. Additionally, if Executive violates any of the restrictions
contained in Agreement Sections 6(e-f), the time period shall be suspended with
respect to the restriction that has been violated and will not run in favor of
Executive from the time of the commencement of any such violation until the time
when Executive cures the violation to the Company’s satisfaction.

 

7. Termination of Agreement. The employment relationship between Executive and
the Company created hereunder shall terminate before the expiration of the
stated term of this Agreement upon the occurrence of any one of the following
events:

 

a.

Death or Permanent Disability. This Agreement, and Executive’s employment, shall
be terminated effective on the death or permanent disability of Executive.
However, Executive shall be entitled to leaves of absence from the Company in
accordance with the policy of the Company generally applicable to executives for
illness or temporary disabilities for a period or periods not exceeding three
(3) months on a cumulative basis in any calendar year, and his status as an
Executive shall continue during such periods. However, if Executive qualifies
for short term disability payments under the Company’s standard short term
disability plan during such leave, Executive shall apply to receive such short
term disability payments. The Company shall supplement such short term
disability payments so that Executive receives such monthly amounts, when
combined with the short term disability payments, equal to Executive’s monthly
salary then in effect as set forth in Agreement Section 5. If Executive is
incapacitated due to physical or mental illness and such incapacity prevents
Executive from satisfactorily performing his duties for the Company on a full
time basis for six (6) months or more, the Company may terminate this Agreement
upon thirty

 

8



--------------------------------------------------------------------------------

  (30) days written notice. Upon the termination of this Agreement due to the
death or permanent disability of Executive, Executive or his estate (as the case
may be) shall be entitled to compensation as provided in Agreement Section 8(a)
below. If during the period of Executive’s incapacity, Executive is deemed to
have incurred a “separation from service” under Section 409A because there is no
reasonable expectation that he will return to perform services for the Company,
Executive shall be entitled, as a disability benefit, to continuation of his
monthly salary as described in Agreement Section 5(a) above until the date on
which this Agreement is terminated under this Agreement Section 7(a) (the
“Disability Period”), provided, however, that such payments shall be reduced on
a dollar-for-dollar basis by the amount of bona fide disability pay (within the
meaning of Treas. Reg. section 1.409A-1(a)(5)) received or receivable by
Executive during the Disability Period, provided such disability payments are
made pursuant to a plan sponsored by the Company or TCB that covers a
substantial number of employees of the Company or TCB and was established prior
to the date Executive incurred a permanent disability, and further provided that
such reduction does not otherwise affect the time of payment of Executive’s base
salary pursuant to this Agreement Section 7(a).

 

b. Termination for Cause. The Company shall have the option to terminate
Executive’s employment during the Employment Period, effective upon written
notice of such termination to Executive, for Cause as the Company determines.
Under the Agreement, termination for “Cause” means the Company’s termination of
Executive’s employment upon the occurrence of any of the following events:

 

  i. Any act of fraud, misappropriation or embezzlement by Executive with
respect to any aspect of the Company’s business;

 

  ii. The material breach by Executive of Agreement Section 4 or 6 (including,
without limitation, a refusal to follow the Company or its designee’s lawful
directives which are not inconsistent with the duties of Executive’s position
and the provisions of this Agreement);

 

  iii. The conviction of Executive by a court of competent jurisdiction of a
felony or of a crime involving moral turpitude;

 

  iv. The intentional and material breach by Executive of any non-disclosure or
non-competition/non-solicitation provision of any agreement to which Executive
and the Company or any of its parent and affiliate companies are parties;

 

  v. The intentional failure by Executive to perform in all material respects
his duties and responsibilities (other than as a result of death or disability)
and the failure of Executive to cure the same in all material respects within
fifteen (15) days after written notice thereof from the Company;

 

9



--------------------------------------------------------------------------------

  vi. The illegal use of drugs by Executive during the term of this Agreement
that, in the determination of the Company’s Board, substantially interferes with
Executive’s performance of his duties under this Agreement;

 

  vii. Acceptance of employment with any other employer except upon written
permission of the Company’s Board; or

 

  viii. The material breach by Executive of his fiduciary duties to the Company.

The Company shall provide Executive with a written notice of termination (and in
the case, of an event described in (ii) and (viii), thirty (30) days within
which Executive may cure such event constituting “Cause” before such termination
is effective) which can be provided on the date of termination. In the event
Executive’s employment is terminated for Cause under this Agreement, Executive
shall be entitled to the compensation provided in Agreement Section 8(a) below.

 

c. Termination by the Company with Notice. The Company may terminate this
Agreement without Cause at any time upon thirty (30) days written notice to
Executive, during which period Executive shall not be required to perform any
services for the Company other than to assist the Company in training his
successor and generally preparing for an orderly transition; PROVIDED, HOWEVER,
that Executive shall be entitled to compensation upon such termination as
provided in Agreement Sections 8(a) and 8(b) below.

 

d. Termination by Executive For Good Reason. Executive shall be entitled to
terminate this Agreement at any time for Good Reason. Under this Agreement,
“Good Reason” shall mean the occurrence of any of the following events:

 

  i. Without his express written consent, the assignment of Executive to a
position, duties or responsibilities functionally inferior to his position,
duties, or responsibilities with the Company on the date of this Agreement;

 

  ii. The change of the location where Executive is based (“Base Location”) at
the time Executive executes this Agreement to a location which is more than
fifty (50) miles from his Base Location, without Executive’s written consent;

 

  iii. A reduction by the Company in Executive’s base salary as then in effect
under this Agreement, unless such reduction is a proportionate reduction of the
compensation of Executive and all other senior officers of the Company as a part
of a company-wide effort to enhance the financial condition of the Company; or

 

  iv.

A delivery by the Company to Executive of a written notice of non-renewal of
this Agreement, in accordance with Agreement Section 2, within a period
beginning (i) thirty (30) days prior to the execution of a definitive and
binding agreement with an unrelated third party (the

 

10



--------------------------------------------------------------------------------

“Purchase Agreement”) for purposes of causing a Change in Control (as defined in
Agreement Section 9(a)), and ending (ii) on the later of (X) one year following
the execution of the Purchase Agreement or (Y) if the Change in Control is
subsequently consummated (either between the parties to the Purchase Agreement
or pursuant to an alternative transaction that results from continuing
negotiations between the parties to the Purchase Agreement) on or before the
date that is one year following the execution of the Purchase Agreement, the
date twelve (12) months after the date of the Change in Control; provided that
Executive has not entered into a new employment agreement with the Company (or
its successor) following such notice of non-renewal.

Executive shall give the Company thirty (30) business days’ notice of an intent
to terminate this Agreement for “Good Reason” as defined in this Agreement
Section 7(d), and provide the Company with thirty (30) calendar days after
receipt of such notice from Executive to remedy the alleged violation of
Subsections 7(d)(i)-(iii). In the event the Company does not cure the violation,
if Executive does not terminate this Agreement within sixty (60) days following
the last day of the Board’s cure period, the occurrence of the violation shall
not subsequently serve as Good Reason for Executive to terminate this Agreement.
In the event Executive terminates his employment for Good Reason hereunder,
Executive shall be entitled to the compensation provided in Agreement Sections
8(a) and 8(b) below.

 

e. Separation from Service. For purposes of this Agreement, including, without
limitation, Agreement Sections 8 and 9, any references to a termination of
Executive’s employment shall mean a “separation from service” as defined by
Section 409A of the Code.

 

8. Compensation Upon Termination. Except as otherwise provided by Agreement
Section 10 below, upon the termination of Executive’s employment under this
Agreement before the expiration of the stated term in this Agreement for any
reason, Executive shall be entitled to:

 

a. Compensation Upon Termination For Any Reason. Upon termination of Executive’s
employment during the Employment Period before the expiration of the stated term
hereof for any reason, Executive shall be entitled to the following within
thirty (30) days of such termination:

 

  i. Salary. The base salary earned by him before the effective date of
termination as provided in Agreement Section 5(a) (including base salary payable
during any applicable notice period), prorated on the basis of the number of
full days of service rendered by Executive during the salary payment period to
the effective date of termination;

 

  ii. Vacation Benefits. Any accrued, but unpaid, vacation benefits; and

 

  iii. Unreimbursed Business Expenses. Any previously authorized but
unreimbursed business expenses.

 

11



--------------------------------------------------------------------------------

b. Additional Compensation and Benefits Upon Termination Without Cause, With
Notice or for Good Reason. If Executive’s employment hereunder terminates
without “Cause” (as defined in Agreement Section 7(b) above), with notice
pursuant to Agreement Section 7(c) above, or for “Good Reason” (as defined in
Agreement Section 7(d) above) the Company shall, upon Executive’s execution of a
general release of claims in favor of the Company and except as otherwise
provided herein, provide to Executive in addition to the amounts set forth in
Subsections 8(a) above:

 

  i. a cash payment equal to the greater of (y) Executive’s base salary (as set
forth in Agreement Section 5(a) above), if any, remaining in the term of
Executive’s Agreement or (z) twelve (12) months’ base salary (at the rate then
in effect);

 

  ii. a cash payment equal to the average annual cash bonus paid to Executive
for the two (2) full bonus plan years immediately preceding the date Executive’s
employment terminates;

 

  iii. continued medical insurance benefits, at the Company’s expense, for a
period of twelve (12) months following the date of Executive’s termination of
employment under circumstances in which a severance payment is due under this
Agreement.

The Company shall pay the severance amounts referenced in Agreement
Section 8(b)(i-ii) in equal monthly installments for a period of twelve
(12) months (“Severance Period”) in accordance with the Company’s regular
payroll practices, beginning on the first payroll date coinciding with or next
following the date that is sixty (60) days after the date of Executive’s
termination. Executive shall have no obligation to mitigate any severance
obligation of the Company under this Agreement by seeking new employment. The
Company shall not be entitled to set off or reduce any severance payments owed
to Executive under this Agreement by the amount of earnings or benefits received
by Executive in future employment. Any payment made in accordance with this
Agreement Section 8(a) shall be treated as a separate payment for purposes of
Section 409A of the Code to the extent Section 409A of the Code applies to such
payments.

Notwithstanding the foregoing, with respect to any stock options or other plans
or programs in which Executive is participating at the time of termination of
his employment, Executive’s rights and benefits under each such plan shall be
determined in accordance with the terms, conditions, and limitations of the plan
and any separate agreement executed by Executive which may then be in effect.

 

c. Forfeiture for Breach of Covenants. If, during the Severance Period,
Executive is in breach of his protective covenants contained in Agreement
Section 6, the Company shall not be obligated to pay any severance payments
referenced herein, the Company’s severance obligations shall terminate and
expire, and the Company shall have no further obligations to Executive hereunder
from and after the date of such breach and shall have all other rights and
remedies available under this Agreement or any other agreement and at law or in
equity.

 

12



--------------------------------------------------------------------------------

d. Release. Payment of any of the amounts described in this Agreement
Section 8(b) is conditioned upon Executive’s execution of a Waiver and Release
of Claims in the form attached hereto as Exhibit B relating to the period of
Executive’s employment with the Company, within the forty-five (45) day period
following the end of Executive’s employment.

 

e. Shareholder Protection Provision. Notwithstanding anything to the contrary
contained herein, in the event any of the following events occur, Executive only
shall be entitled to receive the amounts described in Agreement Section 8(a),
and, to the extent Executive’s Termination of Employment is without Cause or for
Good Reason, Section 8(b)(i); provided, however, that “six (6) months” shall be
substituted in lieu of “twelve (12) months” in Agreement Section 8(b)(i) above:
(i) a complete dissolution or liquidation of the Company; (ii) a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7; or (iii) any distressed sale of
the Company’s assets or stock (as defined below). For purposes of this
Agreement, a “distressed sale of assets or stock” shall mean a sale effected for
the purpose of avoiding bankruptcy or receivership, or any sale that is
recommended to the Company by the Office of the Comptroller of Currency (or any
other similar governmental agency with regulatory or oversight authority over
the Company or TCB). In the event any amounts are received by Executive pursuant
to this Agreement Section 8 that are calculated on the basis of the Company’s
statement of earnings or gains, and if the Company is later required to prepare
a restatement of its earnings or gains (other than a restatement caused by the
retroactive application of accounting rules or other regulatory requirements)
which the Board in good faith determines was due to the intentional misconduct
of Executive or as to which the Board determines that Executive had actual
knowledge of material inaccuracies in, Executive shall be required to reimburse
the Company, net of taxes, for all severance payments made to Executive pursuant
to this Agreement Section 8 that were calculated based on such statement of
earnings or gains and Executive shall not be entitled to any additional payments
pursuant to this Agreement Section 8 that would be calculated on the basis of a
statement of earnings or gains. Notwithstanding the foregoing, in the event the
Board in good faith determines that such restatement of the Company’s earnings
or gains was not due to the intentional misconduct of Executive and that
Executive had no actual knowledge of any material inaccuracies in such statement
of earnings or gains, then Executive only shall be required to reimburse the
Company, net of taxes, for the excess severance remuneration (as defined below).
“Excess severance remuneration” shall mean the excess of the severance payments
made to Executive pursuant to this Agreement Section 8 over the amount of
severance payments calculated based on the Company’s statement of earnings as
restated, as determined in the good faith discretion of the Board.

 

9. Compensation Upon Change in Control.

 

a. Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred at such time as:

 

13



--------------------------------------------------------------------------------

  i. on the date that any “Person” (as defined below), other than (A) the
Company or any of its subsidiaries, (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (C) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change in Control.
In addition, if any Person has effective control of the Company through
ownership of 50% or more of the total voting power of the Company’s stock, the
acquisition of additional control of the Company by the same Person is not
considered to cause a Change in Control pursuant to this Agreement
Section 9(a)(i); or

 

  ii. on the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

  iii. on the date a plan of reorganization, merger, consolidation, sale of all
or substantially all of the assets of the Company or similar transaction occurs
or is effectuated in which the Company is not the resulting entity; provided,
however, that such an event listed above will be deemed to have occurred or to
have been effectuated upon receipt of all required regulatory approvals not
including the lapse of any required waiting periods. However, there is no Change
in Control when there is such a transfer to (i) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock; (ii) an entity, at least 50% of the total value or voting power
of the stock of which is owned, directly or indirectly, by the Company; (iii) a
Person that owns directly or indirectly, at least 50% of the total value or
voting power of the Company’s outstanding stock; or (iv) an entity, at least 50%
of the total value or voting power of the stock of which is owned by a Person
that owns, directly or indirectly, at least 50% of the total value or voting
power of the Company’s outstanding stock.

 

14



--------------------------------------------------------------------------------

For purposes of subparagraphs (i), (ii) and (iii) above:

“Person” shall have the meaning given in Section 7701(a)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”). Person shall include more than
one Person acting as a group as defined by the Final Treasury Regulations issued
under Section 409A of the Code.

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

The provisions of this Agreement Section 9(b) shall be interpreted in accordance
with the requirements of the Final Treasury Regulations under Section 409A of
the Code, it being the intent of the parties that this Agreement Section 9(b)
shall be in compliance with the requirements of said Code Section and said
Regulations. Notwithstanding anything to the contrary contained herein, a Change
in Control for purposes of this Agreement shall not include any of the events
described herein if the event is in connection with (i) a complete dissolution
or liquidation of the Company; (ii) a Title 11 bankruptcy proceeding, the
appointment of a trustee or receiver or the conversion of a case involving the
Company to a case under Chapter 7; or (iii) any distressed sale of the Company’s
assets or stock (as defined in Agreement Section 8(e)).

 

b. Benefits Upon Change in Control.

 

  i. Severance Benefits. Except as otherwise provided by Agreement Section 10
below, if Executive’s employment with the Company is terminated (A) by the
Company (or by the acquiring or successor business entity following a Change in
Control) other than for “Cause” (as defined in Agreement Section 7(b) above),
death or permanent disability, or (B) by Executive for “Good Reason” (as defined
in Agreement Section 7(d) above) in either event within a period beginning
ninety (90) days before, and ending eighteen (18) months after, the date of a
Change in Control (the “Change Period”), Executive shall receive, in lieu of the
severance benefits described in Agreement Section 8(b), a cash severance benefit
in an amount equal to the sum of 2.5 times Executive’s average annual cash base
salary and bonus in effect for the two (2) years immediately preceding the
Change in Control. Any payment made in accordance with this Agreement
Section 9(b)(i) shall be treated as a separate payment for purposes of
Section 409A of the Code to the extent Section 409A of the Code applies to such
payments.

 

  ii. Other Benefits. Except as otherwise provided by Agreement Section 10 below
and in lieu of the severance benefits described in Agreement Section 8(b), in
addition, for twenty four (24) months following the date of termination of
Executive’s employment in circumstances in which a severance payment is due
under this Agreement Section 9(b), the Company shall provide Executive, at the
Company’s expense, health and other welfare benefits that are not less favorable
to Executive than those to which he was entitled immediately prior

 

15



--------------------------------------------------------------------------------

  to the Change in Control. To the extent the benefits provided under this
Agreement Section 9(b)(ii) are otherwise taxable to Executive, such benefits,
for purposes of Section 409A of the Code (and the regulations and other guidance
issued thereunder) (“Section 409A”) shall be provided as separate monthly
in-kind payments of those benefits, and to the extent those benefits are subject
to and not otherwise excepted from Section 409A, the provision of the in-kind
benefits during one calendar year shall not affect the in-kind benefits to be
provided in any other calendar year. Benefits provided under this Agreement
Section 9(b)(ii) to Executive or to his spouse or dependents shall be modified
to the extent benefits under an applicable plan are modified for active
employees of the Company.

 

  iii. No Payments Upon Breach. The Company shall have no obligation to provide
Executive with any severance compensation under this Agreement Section 9 if
Executive is in breach or violation of any of the covenants contained in
Agreement Section 6, which are applicable to Executive at the time of the
severance payment.

 

  iv. No Duplication of Payment. The payment of severance benefits under this
Agreement Section 9 shall be in lieu of, and not in addition to, any payments
under Agreement Section 8(b).

 

  v. Form of Payment. Except as otherwise provided by Agreement Section 12, the
amount of the severance benefit provided in Agreement Section 9(b)(i) hereof
shall be paid to Executive: (i) if the Change in Control qualifies as a “change
in control” for purposes of Section 409A and Executive’s termination occurs
within thirty (30) days prior to or eighteen (18) months following the Change in
Control, in a lump sum within thirty (30) days of Executive’s termination, and
(ii) otherwise, in equal monthly installments for a period of twelve (12) months
in accordance with the Company’s regular payroll practices, beginning on the
first payroll date coinciding with or next following the date that is sixty
(60) days after the date of Executive’s termination.

 

  vi. Gross-Up. Notwithstanding the other provisions of this Agreement to the
contrary, in the event a Change in Control occurs, and the consideration
received by the stockholders in such Change in Control is at least $22.50 per
share of common stock, then:

 

  (a)

If it shall be determined that any amount, right or benefit paid, distributed or
treated as paid or distributed by Company or any of its affiliates to or for
Executive’s benefit (other than any amounts payable pursuant to this Agreement
Section 9(b)(vi)) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax,

 

16



--------------------------------------------------------------------------------

  together with any such interest and penalties, collectively, the “Excise
Tax”), then Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount equal to the 50% of the amount necessary such
that after payment by Executive of all federal, state and local taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. In the event the consideration received by the
stockholders in connection with the Change in Control is greater than $22.50 per
share, the percentage set forth in the immediately preceding sentence shall be
increased incrementally on a linear basis for each increase between $22.50 up to
$25.00, such that if the price per share is $25.00 or greater, the percentage
set forth in the immediately preceding sentence shall be 100%.

 

  (b) All determinations required to be made under this Agreement
Section 9(b)(vi), including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by an independent public accounting firm
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations to both Employer and Executive within fifteen (15) business days of
the receipt of notice from Executive or Employer that there has been a Payment,
or such earlier time as is requested by Employer. All fees and expenses of the
Accounting Firm shall be paid by Employer. Any Gross-Up Payment, as determined
pursuant to this Agreement Section 9(b)(vi), shall be paid by the Company to
Executive (or to the Internal Revenue Service or other applicable taxing
authority on Executive’s behalf) within five (5) days of the receipt of the
Accounting Firm’s determination, but in no event later than the end of the
calendar year following the calendar year in which such taxes are incurred. All
determinations made by the Accounting Firm shall be binding upon the Company and
Executive; provided that following any payment of a Gross-Up Payment to
Executive (or to the Internal Revenue Service or other applicable taxing
authority on Executive’s behalf), the Company may require Executive to sue for a
refund of all or any portion of the Excise Taxes paid on Executive’s behalf, in
which event the provisions of paragraph (cc) below shall apply. As a result of
uncertainty regarding the application of Section 4999 of the Code hereunder, it
is possible that the Internal Revenue Service may

 

17



--------------------------------------------------------------------------------

  assert that Excise Taxes are due that were not included in the Accounting
Firm’s calculation of the Gross-Up Payments (an “Underpayment”). In the event
that the Company exhausts its remedies pursuant to this Agreement
Section 9(b)(vi) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any additional Gross-Up Payments that are due as a result
thereof shall be promptly paid by the Company to Executive (or to the Internal
Revenue Service or other applicable taxing authority on Executive’s behalf), but
in no event later than the end of the calendar year following the calendar year
in which such taxes are incurred.

 

  (c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive receives written
notification of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the thirty (30) days period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall: (i) give the
Company all information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and ceasing all efforts to
contest such claim; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all reasonable costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expense.
Without limiting the foregoing provisions of this Agreement Section 9(b)(vi),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,

 

18



--------------------------------------------------------------------------------

  proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine and direct; provided, however,
that if the Company directs Executive to pay such claim and sue for a refund,
the Company shall, to the extent permitted by law (including, without
limitation, the Sarbanes-Oxley Act of 2002) advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for Executive’s taxable year with respect to which such contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
the Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

  (d) If, after Executive’s receipt of an amount advanced by the Company
pursuant to this Agreement Section 9(b)(vi), Executive becomes entitled to
receive any refund with respect to such claim, Executive shall promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after Executive’s receipt
of an amount advanced by the Company pursuant to this Agreement
Section 9(b)(vi), a determination is made that Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after the Company’s receipt of notice of such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

  (e) For purposes of clarity, in the event a Change in Control occurs, and the
consideration received by the stockholders in such Change in Control is less
than $22.50 per share of common stock, then Executive

 

19



--------------------------------------------------------------------------------

  shall not be entitled to any Gross-Up Payment under this Agreement
Section 9(b)(vi). In the event Executive is not entitled to any Gross-Up Payment
under this Agreement Section 9(b)(vi), the parties agree that if any Payment
would be subject to the Excise Tax, then such Payment or other benefit shall be
reduced so that the aggregate present value of all payments and benefits, either
cash or non-cash, to (or for the benefit of) Executive which are contingent on
the change in control (as defined in Section 280G(b)(2)(A) of the Code) is One
Dollar ($1.00) less than the amount which Executive could receive without being
considered to have received any parachute payment (the amount of this reduction
is referred to herein as the “Excess Amount”), provided, however, that no such
reduction shall occur if the net amount of the Payment Executive would receive
after paying the Excise Tax would be more than the amount remaining after the
foregoing reduction. The determination of the amount of any reduction required
by this Agreement Section 9(b)(vi)(ee) shall be made by an independent auditor
in accordance with the provisions of Agreement Section 9(b)(vi)(cc) above. If
Executive receives any Payment subject to the Excise Tax, and is not otherwise
eligible for the Gross-Up Payment, then Executive shall be solely responsible
for the payment of all income and excise taxes due from Executive and
attributable to such Payments, with no right of additional payment from the
Company as reimbursement for any taxes.

 

c. No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement Section 9 by seeking other
employment or otherwise. The Company shall not be entitled to set off or reduce
any severance payments owed to Executive under this Agreement Section 9 by the
amount of earnings or benefits received by Executive in future employment.

 

d. Release. Payment of any of the amounts described in this Agreement Section 9
is conditioned upon Executive’s execution of a Waiver and Release of Claims in
the form attached hereto as Exhibit B relating to the period of Executive’s
employment with the Company, within the forty-five (45) day period following the
end of Executive’s employment.

 

10.

Waiver Relating to Modification Upon Participation in the TARP. If at any time
during the Employment Period, the United States Department of Treasury owns any
debt or equity securities of the Company in connection with the Company’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, the Company may modify Executive’s compensation or benefits,
including without limitation, the compensation and benefits described in
Agreement Sections 5, 7, 8 and 9, to the extent such modifications are required
to comply with the regulations issued by the Department of Treasury as published
in the Federal Register on October 20, 2008, and Executive waives any claims he
may have against the United States, the Company or TCB relating to or arising
out of any such modifications. Executive agrees and understands that this
Agreement

 

20



--------------------------------------------------------------------------------

  Section 10 may require modification of the compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including so called
“golden parachute” agreements) that he has with the Company or TCB as they
relate to the period the United States Department of Treasury holds any equity
or debt securities of the Company or TCB acquired through the TARP Capital
Purchase Program. The waiver described in this Agreement Section 10 includes all
claims Executive may have under the laws of the United States or any state
related to the requirements imposed by the aforementioned regulation, including
without limitation a claim for any compensation or other payments Executive
would receive, any challenge to the process by which the regulation was adopted
and any tort or constitutional claim about the effect of these regulations on
Executive’s employment relationship. The parties agree that any modifications
made to Executive’s compensation and benefits pursuant to this Agreement
Section 10 shall be of no further force or effect as of the date such
modifications are no longer required for purposes of complying with the
aforementioned regulation, and that Executive’s compensation and benefits shall
be returned to the level of compensation and benefits as in effect immediately
prior to the effective date of such modifications.

 

11. Other Provisions.

 

a. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement, specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor.

 

b. Arbitration. If any dispute arises out of this Agreement or Executive’s
employment or separation from employment with the Company for any reason, and
the parties to this Agreement cannot resolve the dispute, the dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes (“Rules”). If the parties cannot agree
to an arbitrator, an arbitrator will be selected through the AAA’s standard
procedures and Rules. The Company and Executive shall share the costs of
arbitration, unless the arbitrator rules otherwise. The Company and Executive
agree that the arbitration shall be held in Dallas County, Texas. Arbitration of
the parties’ disputes is mandatory, and in lieu of any and all civil causes of
action or lawsuits either party may have against the other arising out of the
Agreement or Executive’s employment or separation from employment with Company,
with the exception that the Company alone may seek a temporary restraining order
and temporary injunctive relief in a court to enforce the protective covenants
as provided in Agreement Section 6 and Agreement Section 11(c). Executive
acknowledges that by agreeing to this provision, he knowingly and voluntarily
waives any right he may have to a jury trial based on any claims he has, had, or
may have against the Company, including any right to a jury trial under any
local, municipal, state or federal law including, without limitation, claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the
Americans With Disabilities Act of 1990, the Age Discrimination In Employment
Act of 1967, the Family Medical Leave Act, the Sarbanes-Oxley Act, the Older
Workers Benefit Protection Act, the Texas Commission on Human Rights Act, claims
of harassment, discrimination or wrongful termination, and any other statutory
or common law claims.

 

21



--------------------------------------------------------------------------------

c. Non-Disparagement. Executive and the Company agree not to make any statements
that disparage the reputation of (i) the Company or TCB, its products, services
or employees, or (ii) Executive. Executive and the Company further acknowledge
and agree that any breach or violation of this non-disparagement provision shall
entitle Executive or the Company to seek injunctive relief to prevent any future
breaches of this provision and/or to sue the other party on this Agreement for
the immediate recovery of any damages caused by such breach. For purposes of
this Agreement Section 11(c), the Company’s obligation shall be limited to the
Governance and Nominating Committee of TCB’s Board and executives who are
members of TCB’s Senior Policy Committee.

 

d. Limitations on Assignment. In entering into this Agreement, the Company is
relying on the unique personal services of Executive; services from another
person will not be an acceptable substitute. Except as provided in this
Agreement, Executive may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company. Any attempted assignment by Executive in violation of this
Section 11(d) shall be void. Except as provided in this Agreement, nothing in
this Agreement entitles any person other than the parties to the Agreement to
any claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.

 

e. Severability and Reformation. The parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof, and the remaining provisions
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance. In lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible,
and the Company and Executive hereby request the court to whom disputes relating
to this Agreement are submitted to reform the otherwise unenforceable covenant
in accordance with this Agreement Section 11(e).

 

f. Notices. Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the next business day, if delivered by overnight courier; the same
day, if transmitted by facsimile on a business day before noon, Central Standard
Time; the next business day, if otherwise transmitted by facsimile; and the
third business day after mailing, if mailed by prepaid certified mail, return
receipt requested, as addressed or transmitted as follows (as applicable):

 

If to the Company:    

   Texas Capital Bancshares, Inc.    2100 McKinney Avenue, Suite 900    Dallas,
Texas 75201    Fax: (214) 932-6609    Attn: President and Chief Executive
Officer

 

22



--------------------------------------------------------------------------------

If to Executive:

    

 

       

 

       

 

  

 

g. Further Acts. Whether or not specifically required under the terms of this
Agreement, each party hereto shall execute and deliver such documents and take
such further actions as shall be necessary in order for such party to perform
all of his or its obligations specified herein or reasonably implied from the
Agreement’s terms.

 

h. Publicity and Advertising. Executive agrees that the Company may use his
name, picture, or likeness for any advertising, publicity or other business
purpose at any time, during the term of this Agreement and may continue to use
materials generated during the term of this Agreement for a period of six months
thereafter. Such use of Executive’s name, picture, or likeness shall not be
deemed to result in any invasion of Executive’s privacy or in violation of any
property right Executive may have; and Executive shall receive no additional
consideration if his name, picture or likeness is so used. Executive further
agrees that any negatives, prints or other material for printing or reproduction
purposes prepared in connection with the use of his name, picture or likeness by
the Company shall be and are the sole property of the Company.

 

i. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.

 

j. Venue. The exclusive venue for all suits or proceedings arising from or
related to this Agreement shall be in a court of competent jurisdiction in
Dallas County, Texas.

 

k. Entire Agreement and Amendments. This Agreement constitutes the entire
agreement between the parties concerning the subject matter in this Agreement;
provided, however, that nothing herein shall affect the rights of Executive and
the Company under any existing indemnity or confidentiality or non-disclosure
agreement. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. Executive acknowledges and represents that in executing
this Agreement, he did not rely, and has not relied, on any communications,
promises, statements, inducements, or representation(s), oral or written, by the
Company, except as expressly contained in this Agreement. Any amendment to this
Agreement must be signed by all parties to this Agreement. This Agreement will
be binding on and inure to the benefit of the parties hereto and their
respective successors, heirs, legal

  representatives, and permitted assigns (if any). This Agreement supersedes any
prior agreements between Executive and the Company concerning the subject matter
of this Agreement.

 

23



--------------------------------------------------------------------------------

l. Counterparts. This Agreement may be executed in counterparts, with the same
effect as if both parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

 

12. Section 409A of the Code.

 

a. To the extent (i) any payments to which Executive becomes entitled under this
Agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service. During any period that payment or
payments to Executive are deferred pursuant to the foregoing, Executive shall be
entitled to interest on the deferred payment or payments at a per annum rate
equal to Federal-Funds rate as published in The Wall Street Journal on the date
of Executive’s termination of employment with the Company. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this Agreement Section 12 (together with accrued interest thereon)
shall be paid to Executive or Executive’s beneficiary in one lump sum.

 

b. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” (within the meaning of Section 409A of the
Code).

 

c. For purposes of Section 409A of the Code, each payment under Agreement
Sections 8 and 9 (and each other severance plan payment) will be treated as a
separate payment.

 

24



--------------------------------------------------------------------------------

d. It is intended that this Agreement comply with the provisions of Section 409A
of the Code and the regulations and guidance of general applicability issued
thereunder so as to not subject Executive to the payment of additional interest
and taxes under Section 409A of the Code, and in furtherance of this intent,
this Agreement shall be interpreted, operated and administered in a manner
consistent with these intentions.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
indicated in Section 2.

 

THE COMPANY: TEXAS CAPITAL BANCSHARES, INC. By:  

 

  Its: President and Chief Executive Officer EXECUTIVE:

 

 

26